DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 8 March 2019.  Claims 1-7 are pending and have been examined. 

Examiner’s Note

The claim recites the combination of machine learning based on collected current state observations of the manufacturing of a product to determine for each product a margin necessary to supply and manufacture all products. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of collecting the state data in order to learn and make manufacturing supply decisions which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Additionally, for clarification of the examination, in the claims it is noted label data, upon review of the specification it is not viewed that what is being claimed is a physical label that is used or scanned, but label data is merely data that provides information about particular manufacturing products as such the Examiner applied art interpreting the label data as merely that provides information regarding a product.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. (U.S. Patent Publication 8,090,607 B2) (hereafter Kasper) in view of Weatherbee et al. (U.S. Patent Publication 2018/0088540 A1) (hereafter Weatherbee).

	Referring to Claim 1, Kasper teaches a part supply amount estimating device that estimates a part margin used to manufacture a manufacturing product (see; col. 6, line (54) – col. 7, line (3) and col. 7, lines (26-53) of Kasper teaches the optimization of stock levels and resources (i.e. part supply) and performing re-optimization and determining safety stock necessary (i.e. margin) in order to complete manufacturing requirements).

a state observing unit that observes manufacturing product data and manufacturing environment data as a state variable, the manufacturing product data indicating information related to the manufacturing product, the manufacturing environment data indicating information related to machining environment for manufacturing the manufacturing product, and the state variable indicating a current state of environment (see; col. 6, line (54) – col. 7, line (3) of Kasper teaches the monitoring of the manufacturing of a product where information about the quality, demand, and stock level is recorded (i.e. information related to the product and manufacturing environment) in order to understand the resource capacity including production rate (i.e. current state of environment)).

a label data obtaining unit that obtains the part margin necessary to manufacture the manufacturing product as label data (see; col. 2, lines (20-32) of Kasper teaches the re-optimization of the supply chain taking into account, col. 6, line (54) – col. 7, line (3) the monitoring of the manufacturing of a product where information about the quality, demand, and stock level is recorded, col. 7, lines (26-53) so that the re-optimization manages the safety stock (i.e. margin) in order to meet demands, where the information is stored to be used in managing stock (i.e. label data)).

Kasper does not explicitly disclose the following limitations, however

Weatherbee teaches the part supply amount estimating device comprising a machine learning device that learns the part margin used to manufacture the manufacturing product (see; Abstract including for components in manufacturing, par. [0065] the forecasting of raw material supplies (i.e. part margin) in order to be used for the optimization of assets), and
wherein the machine learning device includes (i.e. see par. [0076] of Weatherbee teaches machine learning identification of patterns, Abstract including for components in manufacturing).
a learning unit that associates and learns the information related to the manufacturing product and the information related to the machining environment for manufacturing the manufacturing product, and the part margin necessary to manufacture the manufacturing product by using the state variable and the label data (see; par. [0076] of Weatherbee teaches machine learning that identifies patterns, Abstract including for components in manufacturing, par. [0065] the forecasting of raw material supplies (i.e. part margin) in order to be used for the optimization of assets, par. [0035] taking into account the state of the manufacturing including in process (i.e. margins) and data associated with the parts (i.e. label)).

The Examiner notes that Kasper teaches similar to the instant application teaches the re-optimization technique for use with automated supply chain optimizer.  Specifically, Kasper discloses the optimization using of constraints in order to manage resource capacity including by determining safety stock it is therefore viewed as analogous art in the same field of endeavor. Additionally, Weatherbee teaches computer code adjustments in an industrial machine optimizing manufacturing actions to create second parts or components (i.e. in process, margin) and data to Kasper which the re-optimization technique for use with automated supply chain optimizer as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kasper discloses the optimization using of constraints in order to manage resource capacity including by determining safety stock.  However, Kasper fails to disclose the part supply amount estimating device comprising a machine learning device that learns the part margin used to manufacture the manufacturing product, wherein the machine learning device includes, and a learning unit that associates and learns the information related to the manufacturing product and the information related to the machining environment for manufacturing the manufacturing product, and the part margin necessary to manufacture the manufacturing product by using the state variable and the label data.

Weatherbee discloses the part supply amount estimating device comprising a machine learning device that learns the part margin used to manufacture the manufacturing product, wherein the machine learning device includes, and a learning unit that associates and learns the information related to the manufacturing product and the information related to the machining environment for manufacturing the manufacturing product, and the part margin necessary to manufacture the manufacturing product by using the state variable and the label data.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Kasper the part supply amount estimating device comprising a machine learning device that learns the part margin used to manufacture the manufacturing product, wherein the machine learning device includes, and a learning unit that associates and learns the information related to the manufacturing product and the information related to the machining environment for manufacturing the manufacturing product, and the part margin necessary to manufacture the manufacturing product by using the state variable and the label data as taught by Weatherbee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kasper and Weatherbee teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Kasper in view of Weatherbee teaches a part supply amount estimating device above, Kasper further discloses a device having the limitations of:

an error calculating unit that calculates an error between a correlation model and a correlation feature, the correlation model estimating from the state variable the part margin necessary to manufacture the manufacturing product, and the correlation feature being identified from teacher data prepared in advance (see; col. 4, line (15-26) of Kasper teaches an identification of problem with initial optimization (i.e. error), where col. 2, line (65) – col. 3, line (13) the optimizer re-optimizing uses penalty constraints to identify and address unsatisfied demands to adjust various supply chain constraints, col. 3, lines (35-50) including corresponding constraints related to supply chain requirements based on manufacturing needs, and additionally col. 10, lines (40-55) updating penalty in order to re-optimizer based on previous unsatisfied requirements).

a model updating unit that updates the correlation model to reduce the error (see; col. 4, lines (15-26) of Kasper teaches optimizing access demands and constraints in order to update and minimize penalty costs associated with initial optimization error).


	Referring to Claim 3, see discussion of claim 1 above, while Kasper in view of Weatherbee teaches a part supply amount estimating device above, Kasper further discloses a device having the limitations of:

the learning unit performs an arithmetic operation on the state variable and the label data by a multilayer structure (see; col. 8, line (37) – col. 9, line (13) of Kasper teaches multiple layer filters as part of a precision arithmetic optimizer to optimize over time (i.e. learn) to determine data associated (i.e. label), col. 6, line (54) – col. 7, line (3) with the monitoring of the manufacturing of a product where information about the quality, demand, and stock level is recorded, col. 7, lines (26-53) so that the re-optimization manages the safety stock (i.e. margin) in order to meet demands, where the information is stored to be used in managing stock (i.e. label data ).


	Referring to Claim 4, Kasper in view of Weatherbee teaches a part supply amount estimating device.  Claim 4 recites the same or similar limitations as those addressed above in claim 1, Claim 4 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

Weatherbee teaches the machine learning device includes (see; par. [0076] of Weatherbee teaches machine learning identification of patterns, Abstract including for components in manufacturing), and
an estimation result output unit that outputs a result obtained by estimating the part margin necessary to manufacture the manufacturing product, based on the state variable observed by the state observing unit and a learning result of the learning unit (see; par. [0006] of Weatherbee teaches estimation to make adjustments to manufacturing, par. [0076] using machine learning that identifies patterns, Abstract including for components in manufacturing, par. [0065] the forecasting of raw material supplies (i.e. part margin) in order to be used for the optimization of assets, par. [0035] taking into account the state of the manufacturing including in process (i.e. margins) and data associated with the parts (i.e. label)).

The Examiner notes that Kasper teaches similar to the instant application teaches the re-optimization technique for use with automated supply chain optimizer.  Specifically, Kasper discloses the optimization using of constraints in order to manage resource capacity including by determining safety stock it is therefore viewed as analogous art in the same field of endeavor. Additionally, Weatherbee teaches computer code adjustments in an industrial machine optimizing manufacturing actions to create second parts or components (i.e. in process, margin) and data to Kasper which the re-optimization technique for use with automated supply chain optimizer as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kasper discloses the optimization using of constraints in order to manage resource capacity including by determining safety stock.  However, Kasper fails to disclose the machine learning device includes, and an estimation result output unit that outputs a result obtained by estimating the part margin necessary to manufacture the manufacturing product, based on the state variable observed by the state observing unit and a learning result of the learning unit.

Weatherbee discloses the machine learning device includes, and an estimation result output unit that outputs a result obtained by estimating the part margin necessary to manufacture the manufacturing product, based on the state variable observed by the state observing unit and a learning result of the learning unit.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Kasper the machine learning device includes, and an estimation result output unit that outputs a result obtained by estimating the part margin necessary to manufacture the manufacturing product, based on the state variable observed by the state observing unit and a learning result of the learning unit as taught by Weatherbee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kasper and Weatherbee teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Kasper in view of Weatherbee teaches a part supply amount estimating device above, Kasper does not explicitly disclose a device having the limitations of, however,

the machine learning device is in a cloud server (see; par. [0056] of Weatherbee cloud based computing, par. [0076] machine learning identification of patterns, Abstract including for components in manufacturing).


	Referring to Claim 6, Kasper in view of Weatherbee teaches a machine learning device.  Claim 6 recites the same or similar limitations as those addressed above in claim 1, Claim 6 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

	Referring to Claim 7, Kasper in view of Weatherbee teaches a machine learning device.  Claim 7 recites the same or similar limitations as those addressed above in claim 1 and 4, Claim 7 is therefore rejected for the same reasons as set forth above in claim 1 and 4, except for the following noted exception.



Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Martin (U.S. Patent Publication 2006/0265201 A1) discloses a method of improving workflows for print shop.
Pasadyn (U.S. Patent 6,738,682 B1) discloses method and apparatus for scheduling based on state estimation uncertainties.
Hartman et al. (U.S. Patent Publication 2003/0078683 A1) discloses a system and method for on-line training of a support vector machine.
Natarajan (U.S. Patent 4,887,207) discloses an automated system for evaluating the sensitivity of inventory costs due to fluctuations in customer demand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623